                                                 Brent R. Cole
                                                 Woelber & Cole, LLC
                                                 821 N Street, Suite 208
                                                 Anchorage, AK 99501
                                                 (907) 277-8001
                                                 brent@woelbercole.com
                                                 info@woelbercole.com

                                                 Attorneys for Precision Cranes, Inc.

                                                                         IN THE UNITED STATES DISTRICT COURT

                                                                                FOR THE DISTRICT OF ALASKA

                                                 UNITED STATES OF AMERICA for the )
                                                 use and benefit of PRECISION CRANES, )
                                                 INC., an Alaska corporation,            )
                                                                                         )
WOELBER & COLE, LLC




                                                              Plaintiff,                 )
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                                                         )
                                                        vs.                              )
                                                                                         )
                                                 TESTER DRILLING SERVICES, INC., an )
                                                 Alaska corporation; TRAVELERS           )
                                                 CASUALTY AND SURETY CO. OF              )
                                                 AMERICA, a Connecticut corporation; and )
                                                 LIBERTY MUTUAL INSURANCE                )
                                                 COMPANY, a Massachusetts corporation )
                                                 (Bond #106721293)                       )
                                                                                         )
                                                              Defendants.                ) Case No.: 4:18-cv-00019-TMB

                                                             PLAINTIFF’S REPLY TO DEFENDANTS TRAVELER’S AND
                                                        LIBERTY’S OPPOSITION TO PLAINTIFF’S RULE 56 MOTION FOR
                                                                     PARTIAL SUMMARY JUDGMENT

                                                 I.      INTRODUCTION

                                                         Plaintiff Precision Cranes, Inc. (“Precision”) is entitled to summary judgment in in

                                                 its favor and against defendant Miller Act sureties Travelers Casualty and Surety Co. of

                                                 America and Liberty Mutual Insurance Company (collectively “Sureties”) on its Miller Act
                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 1 of4:18-cv-00019-TMB
                                                            20                          Document 39 Filed 11/15/19             Page 1 of 20
                                                 claim for unpaid amounts due on its contract with Tester Drilling Services, Inc. (“TDSI”)

                                                 to supply cranes and crane operators for the federal Clear Long Range Discrimination

                                                 Radar Project (“the Project”).

                                                 II.      ARGUMENT

                                                          In an attempt to defeat summary judgment, defendant Sureties obfuscate the facts

                                                 and the law by detailing the irrelevant failings of TDSI and citing to distinguishable cases

                                                 decided outside the Ninth Circuit. Indeed, Sureties do not cite to a single case within the

                                                 Ninth Circuit to support their arguments. The material facts and the law governing this

                                                 case, however, are undisputed and straightforward.                     Unit-ASRC Construction, LLC
WOELBER & COLE, LLC




                                                 (“UNIT”) executed a federal contract to construct a mission control facility at the Clear Air
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 Force Station. The Miller Act required UNIT to furnish a payment bond “’for the

                                                 protection of all persons supplying labor and material in carrying out the work provided

                                                 for in the contract.’” Technica LLC v. Carolina Casualty Ins. Co., 749 F.3d 1149, 1152

                                                 (9th Cir. 2014) (quoting 40 U.S.C. § 3133(b)(2)).               UNIT furnished a payment bond in the

                                                 amount of $112,949,720 executed by the Sureties.1 Prime Contractor Unit contracted with

                                                 subcontractor TDSI to provide various goods and services in support of drilling eight wells

                                                 on the Project.2 TDSI, in turn, contracted with sub-subcontractor Precision to “[p]rovide

                                                 crane services to support the installation of . . . Water Wells. . . Work includes operating

                                                 crane to provide grab services. . . . Operate second crane to provide support services to




                                                 1
                                                     See Plaintiff’s Exh. 1, Payment Bond [Doc. 35-1].
                                                 2
                                                     See Plaintiff’s Exh. 2, UNIT-TDSI Contract [Doc. 35-2].
                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 2 of4:18-cv-00019-TMB
                                                            20                          Document 39 Filed 11/15/19             Page 2 of 20
                                                 support casing and well installation.” 3 It is undisputed that Precision supplied the cranes

                                                 and crane operators for lifting services on the Project.4 However, Precision did not specify,

                                                 select or approve the equipment used by TDSI, including the Grab, power packs, rotators,

                                                 oscillators or any other drilling equipment.5 On July 28, 2017, Precision mobilized cranes

                                                 and equipment to the Project site.6 In his affidavit, Fred Kuykendall, Sr., co-owner of

                                                 Precision, testified as follows:

                                                         20.     During the period that Precision rented cranes to TDSI, we operated
                                                         the cranes: i) to pick and move a variety of equipment (i.e. rotators,
                                                         oscillators, etc.); ii) to raise and lower and to operate the jaws of the Grab;
                                                         iii) to pick, move, and set sections of temporary casing; iv) to perform
                                                         miscellaneous lifts/moves for TDSI and other contractors on the Project; v)
WOELBER & COLE, LLC




                                                         to lower a man-basket inside one well casing for casing repairs; and vi)
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                         ultimately to extract casing from some of the wellbores.7
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 Precision’s cranes remained on the Project site until mid-October 2017.8 Mr. Kuykendall,

                                                 Sr. testified that Precision submitted invoices, a copy of which are attached to Mr.

                                                 Kuykendall’s affidavit, to TDSI for payment of equipment rental and labor totaling

                                                 $577,312.31 which amount remains unpaid.9




                                                 3
                                                    See Plaintiff’s Exh. 8, Precision Contract, page 1, [Doc. 35-8]; Affidavit of Fred
                                                 Kuykendall, Sr. at ¶ 17 (“Based on the quotes provided and the discussions between TDSI
                                                 and Precision, TDSI provided, and I executed on behalf of Precision, “Subcontract TDSI-
                                                 165302” for lifting services for the Clear radar project.”) [Doc. 35-4]
                                                 4
                                                   See Affidavit of Fred Kuykendall, Sr. at ¶ 5 (“Although Precision’s cranes are often used
                                                 to accomplish a variety of tasks, Precision’s services and business offerings are limited to
                                                 crane rental, operators for the cranes, and related services such as providing lifting plans.”)
                                                 5
                                                   Id. at ¶ 7.
                                                 6
                                                   Id. at ¶18.
                                                 7
                                                   Id. at ¶ 20.
                                                 8
                                                   Id. at ¶ 21.
                                                 9
                                                   Id. at ¶ 22; Plaintiff’s Exh. 17 [Doc. 35-17].
                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 3 of4:18-cv-00019-TMB
                                                            20                          Document 39 Filed 11/15/19             Page 3 of 20
                                                         The Miller Act explicitly extends to sub-subcontractors, like Precision, the right to

                                                 file and prosecute an action against a prime contractor’s payment bond. Technica LLC v.

                                                 Carolina Casualty Ins. Co., 749 F.3d at 1152 (citing 40 U.S.C. § 3133(b)(1)). “The Miller

                                                 Act is highly remedial in nature, and ‘is entitled to a liberal construction and application in

                                                 order properly to effectuate the Congressional intent to protect those whose labor and

                                                 materials go into public projects.’” Id. (quoting United States ex rel. Sherman v. Carter,

                                                 353 U.S. 210, 216 (1957)).              Accordingly, to prevail on a Miller Act claim, a sub-

                                                 subcontractor such as Precision need only establish four elements: (1) the materials and

                                                 labor were supplied in prosecution of the work provided for in the contract; (2) it has not
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                 been paid; (3) it had a good faith believe that the materials and labor were intended for the
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 specified work; and (4) the jurisdictional requisites were met. Martin Steel Constructors,

                                                 Inc. v. Avanti Constructors, Inc., 750 F.2d 759, 761 (9th Cir. 1984); Hawaiian Rock

                                                 Products Corp. v. A.E. Lopez Enterprises, LTD, 74 F.3d 972, 975 (9th Cir. 1996) (same).

                                                 The Sureties do not appear to dispute that Precision has established these four elements.

                                                 Rather, the crux of the Sureties’ argument is that an issue of fact regarding the amount that

                                                 Precision is entitled to recover precludes summary judgment. For the reasons discussed

                                                 below, the Sureties’ argument is without merit.

                                                         A. As A Matter of Law, Precision is Entitled to Recover from the Sureties the
                                                            Sums Due Under the TDSI-Precision Contract.


                                                         The Miller Act provides that “[e]very person that has furnished labor or material in

                                                 carrying out work provided for in a contract for which a payment bond is furnished. . . may


                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 4 of4:18-cv-00019-TMB
                                                            20                          Document 39 Filed 11/15/19             Page 4 of 20
                                                 bring a civil action on the payment bond for the amount unpaid at the time the civil action

                                                 is brought. . . .” 40 U.S.C. 3133(b)(1). In Miller Act cases, the Ninth Circuit looks to the

                                                 subcontract terms to determine the measure of recovery. Taylor Construction Inc. v. ABT

                                                 Service Corp. Inc., 163 F.3d 1119, 1112 (9th Cir. 1998). In Taylor Construction, the Ninth

                                                 Circuit explained as follows:

                                                         Taylor is indisputably entitled to bring suit to recover under the payment
                                                         bond because Taylor ‘furnished labor or material in the prosecution of the
                                                         work.’ 40 U.S.C. §270b(a). What is disputed here is not who can recover
                                                         but rather what Taylor Construction can recover. . . [A] provider of labor or
                                                         materials is entitled to all sums justly due, meaning that the provider is
                                                         entitled to be paid in full under the subcontract. . . . Long-standing precedent
                                                         confirms that ‘sums justly due’ means the sums due the party under the
WOELBER & COLE, LLC




                                                         bonded contract. . . . The Ninth Circuit has consistently followed that method
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                         and used the underlying bonded subcontract as the measure of recovery in
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                         Miller Act cases.

                                                 Id. at 1112 (citing Colvin v. United States ex rel. Magini Leasing & Contracting, 549 F.2d

                                                 1338, 1342 (9th Cir. 1977) (basing recovery on “the terms of the contract”); United States

                                                 ex rel. A.V. DeBlasio Construction Inc. v. Mountain States Construction Co., 588 F.2d 259,

                                                 262-63 (9th Cir. 1978) (approving award of damages because it was in accordance with the

                                                 provisions of the contract)).

                                                         The Ninth Circuit in Taylor Construction affirmed the district court’s summary

                                                 judgment against the surety and order for the surety to pay the entire amount due under the

                                                 contract “because the Miller Act clearly requires a surety to pay the entire amount due

                                                 under the contract when the prime contractor defaults.” Id. at 1120. In reaching its

                                                 decision, the court held that profits are recoverable under the Miller Act. Id. at 1123 (citing

                                                 Woodington Elec. Co. v. United Pac. Ins. Co., 545 F.2d 1381, 1383 (4th Cir. 1976) (stating

                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 5 of4:18-cv-00019-TMB
                                                            20                          Document 39 Filed 11/15/19             Page 5 of 20
                                                 that where the subcontract includes a profit sharing provision, ‘a surety is liable for the

                                                 subcontract price, unless it was fixed by collusion, fraud, or overreaching. Consequently,

                                                 the surety is obligated to pay the compensation to which the parties have agreed, although

                                                 this amount exceeds the cost of labor, materials, and overhead.”); United States ex re.

                                                 Reichenback v. Montgomery, 155 F.Supp. 384, 386 (E.D. Pa. 1957), aff’d, 253 F.2d 427

                                                 (3rd Cir. 1958) (“The surety’s contention that it is entitled to judgment because the

                                                 subcontract . . . included subcontractors’ profit misconceives both the language and the

                                                 purpose of the Miller Act . . . . The subcontract fixed the fair, reasonable value of the labor

                                                 and material furnished . . . and to the recovery of that value the subcontractors are
WOELBER & COLE, LLC




                                                 entitled.”)).
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                         Pursuant to the terms of the contract, TDSI agreed to compensate Precision as

                                                 follows:     “Unit rates per Precision proposal of 1/24/17 & 7/18/17, not to exceed

                                                 $675,000.00”.10 The Precision proposal of January 25, 2017 sets forth the monthly and

                                                 weekly rental rates for a variety of cranes and other equipment, mobilization and

                                                 demobilization costs, and “man hours charged at $100 per man, per hour. Overtime

                                                 charged at $120 per man, per hour”.11 The Precision proposal of July 18, 2017 sets the

                                                 monthly rental rate for the Lattice Crane, as well as mobilization and demobilization

                                                 costs.12 TDSI agreed to the rental rates, mobilization and demobilization costs and labor

                                                 rates set forth in the proposals.



                                                 10
                                                    Plaintiff’s Exh. 8, Precision Contract, page 1 [Doc. 35-8].
                                                 11
                                                    Affidavit of Kuykendall, Sr. at ¶ 8 [Doc. 35-4]; Plaintiff’s Exh. 3 [Doc. 35-3].
                                                 12
                                                    Affidavit of Kuykendall, Sr. at ¶ 13 [Doc. 35-4]; Plaintiff’s Exh. 7, pg. 2 [Doc. 35-7].
                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 6 of4:18-cv-00019-TMB
                                                            20                          Document 39 Filed 11/15/19             Page 6 of 20
                                                         In his Affidavit, Mr. Kuykendall explained that Precision’s operators, mechanics

                                                 and assistants are hired out of the union hall, and their salary and benefits are negotiated

                                                 through the union contract.13 Precision charges “a flat hourly rate for employee wages and

                                                 benefits taking into consideration administrative costs and profit.”14 Mr. Kuykendall also

                                                 testified that once work on the Project commenced, Precision supplied “certified payrolls”

                                                 supporting the personnel hours expended on the Project by Precision’s crane operators,

                                                 riggers, and other personnel.15 Mr. Kuykendall further testified that Precision submitted

                                                 invoice nos. 3343, 3349, 3361 and 3366 totaling $577,312.31 to TDSI for crane and

                                                 equipment rental, mobilization and demobilization costs and labor in accord with the TDSI-
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                 Precision contract terms.16 Mr. Kuykendall testified that the $577,312.31 owed Precision
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 by TDSI is unpaid.17 And contrary to the Sureties argument at pages 20-21 of their

                                                 Opposition that Precision has failed to meet its initial burden of establishing the absence

                                                 of a genuine issue of fact, the sworn affidavit of Mr. Kuykendall and attached invoices

                                                 constitute admissible evidence sufficient to demonstrate an absence of disputed facts

                                                 regarding the sum due under the TDSI-Precision contract. Fed. R. Civ. P. 56(1)(A). See

                                                 also Hawaiian Rock Products Corp. v. A.E. Lopez Enterprises, LTD., 74 F.3d 972, 975 (9th

                                                 Cir. 1996) ( holding that plaintiff presented a prima facie case for payment under the Miller

                                                 Act where the record included invoices and delivery tickets that indicated that plaintiff



                                                 13
                                                    Affidavit of Kuykendall, Sr. at ¶ 6 [Doc. 35-4].
                                                 14
                                                    Id.
                                                 15
                                                    Id. at ¶ 15; Doc. 36-1 at pp. 15-38 (Certified Payroll).
                                                 16
                                                    Affidavit of Kuykendall, Sr ¶ 15; Exh. 17 [Doc. 35-17].
                                                 17
                                                    Affidavit of Kuykendall, Sr. at ¶ 22.
                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 7 of4:18-cv-00019-TMB
                                                            20                          Document 39 Filed 11/15/19             Page 7 of 20
                                                 supplied materials for use in the Air Force project); Patton Contractors, Inc. v. Innovative

                                                 Performance Contracting, Inc., Civil Action No. 3:13-CV-2198-D (N.D. Tex. 2014)18

                                                 (granting summary judgment in favor of plaintiff on its Miller Act claim, court stated that

                                                 plaintiff introduced evidence that it performed all the labor and supplied all the materials

                                                 necessary to complete the work required of it under the contract, including the declaration

                                                 of plaintiff’s senior project manager, who averred that plaintiff performed all work under

                                                 the subcontract agreement, and the invoices sent for the unpaid work it performed). 19

                                                         Sureties have proffered no admissible evidence whatsoever to dispute that the sums

                                                 Precision claims are due are not in accord with the TDSI-Precision contract terms. Sureties
WOELBER & COLE, LLC




                                                 merely argue that the “man hours” reflected in the invoices exceeds the “hours worked”
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 shown in the TDSI Daily Reports. See Sureties’ Opposition at pg. 27. But the TDSI Daily

                                                 Reports are not admissible evidence and the accuracy of the Daily Reports has not been

                                                 verified by sworn testimony of a person with personal knowledge. Fed. R. Civ. P. 56(c)(4).

                                                 Similar to this case, in Patton Contractors, Inc. v. Innovative Performance Contracting,

                                                 Inc., Civil Action No. 3:13-CV-2198-D (N.D. Tex. 2014), the sureties argued that Patton,

                                                 a sub-subcontractor, was not entitled to summary judgment on its Miller Act claim because

                                                 there was a genuine issue of material fact regarding whether it performed all of the work



                                                 18
                                                   Attached hereto as Exhibit 20 for the Court’s convenience. [Doc. 35-20]
                                                 19
                                                    The cases cited by Sureties do not lend support for their position. In Chasney and Co.,
                                                 Inc. v. Hartford Accident & Indem. Co., 168 F.Supp.3d 824, 840 (D.Md. 2016) the court
                                                 merely noted that “Chasney will bear the burden of proof at a trial on its Miller Act claim.
                                                 . . and Chasney must therefore prove its damages to the requisite degree of reasonable
                                                 certainty. . . .” USA Machinery Corp. v. CSC, Ltd., 184 F.3d 257 (3rd Cir. 1999) does not
                                                 involve a Miller Act claim.
                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 8 of4:18-cv-00019-TMB
                                                            20                          Document 39 Filed 11/15/19             Page 8 of 20
                                                 alleged, citing in support the declaration of the prime contractor’s operation manager who

                                                 stated that Patton had billed for work it did not actually perform. For example, the affidavit

                                                 stated that a Patton employee billed for full days or work performed on days when he was

                                                 not physically at the job site. The district court held that the affidavit was insufficient to

                                                 create a genuine fact issue because the prime contractor’s operation manager’s affidavit

                                                 was not based on personal knowledge. “Therefore, Patton’s otherwise undisputed evidence

                                                 in the form of a sworn affidavit and invoices established beyond peradventure that Patton

                                                 performed the work it alleges.” Id. Likewise, the affidavits of Fred Strand, the Sureties’

                                                 expert CPA, and UNIT Company President Michael Fall are not based upon personal
WOELBER & COLE, LLC




                                                 knowledge of the “man hours” or “hours worked” by Precision’s personnel on the Project.
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 Rather, Strand and Fall merely compared the TDSI Daily Reports with Precision’s certified

                                                 payroll and invoices to conclude that TDSI’s Daily Reports show fewer “hours worked”.20

                                                 See Sureties’ Opposition at pg. 27. The Affidavits of Fred Strand and Michael Fall are

                                                 insufficient to defeat summary judgment. Relying of Mr. Farr’s opinion regarding rental

                                                 values, the Sureties also grumble that the rental rates charged by Precision are



                                                 20
                                                   Mr. Fall states, “Based on a review of daily reports, it appears as if Precision (1) billed
                                                 for complete days when its crews arrived, even if no work was performed or the crews
                                                 were unable to access the worksite, (2) billed for more time than its crews worked, (3)
                                                 billed for complete days during a mandatory shutdown, and (4) billed for complete days
                                                 while waiting for recovery plans to be approved.” Affidavit of Fall at ¶ 24 [Doc. 37 at pg.
                                                 8]. Mr. Fall’s statements are not based upon personal knowledge. Additionally, Precision
                                                 has again conducted an audit comparing its certified payroll with invoices and timecards
                                                 and determined it is in error no more than $1,485. See Affidavit of Fred Kuykendall, Sr.
                                                 in Support of Reply to Opposition to Motion for Summary Judgment at ¶¶ 2-3.
                                                 Additionally, as his affidavit avers, daily reports do not reflect standby time for his
                                                 employees. Id., at ¶ 4.
                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 9 of4:18-cv-00019-TMB
                                                            20                          Document 39 Filed 11/15/19             Page 9 of 20
                                                 unreasonable. But those are the rates to which Precision and TDSI contractually agreed

                                                 and, therefore, Precision is entitled to recover those sums from the Sureties21.

                                                           B. The Miller Act Does Not Require that a Sub-Subcontractor Add Value to
                                                              the Project in Order to Recover, and the Ninth Circuit Forbids the Sureties’
                                                              Recoupment Defense.

                                                           Contrary to the Sureties’ argument, the measure of recovery under the Miller Act is

                                                 not limited to the reasonable value of the labor and materials to the prime contractor. See

                                                 Sureties’ Opposition at pp. 22-24. Again, complaining that TDSI’s failures caused a

                                                 significant delay to the Project and required the prime-contractor UNIT to secure a

                                                 replacement drilling contractor to provide wells on the Project, the Sureties argue that
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                 because Precision added no value to the Project, Precision is not entitled to payment. The
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 Sureties’ argument is without merit and has been expressly rejected by the Ninth Circuit.

                                                           The Ninth Circuit has held as follows:

                                                           Establishment of a subcontractor’s claim for labor or materials, in an action
                                                           brought under the Miller Act, is not dependent upon a showing that the labor
                                                           or materials furnished were of benefit to the prime contractor. All that is
                                                           required is proof that the labor or material was furnished in the prosecution
                                                           of the work provided for in the prime contract, and that the subcontractor has
                                                           not been paid therefor. See §2(a), 49 Stat. 794, 40 U.S.C. § 270(a).

                                                           It is therefore immaterial whether Boespflug benefited by the extra work for
                                                           which Warren claims compensation.

                                                 Warren Painting Co., Inc. v. J.C. Boespflug Construction Co., 325 F.2d 54, 62 (9th Cir.

                                                 1963). See also Chemetron Corp. v. George A. Fuller Co., 250 F.Supp.649, 660 (D. Mont.

                                                 1965) (“It is well settled that a supplier suing on a Miller Act bond does not have to prove



                                                 21
                                                      See Kuykendall Reply Affidavit at ¶ 4.
                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 10 of4:18-cv-00019-TMB
                                                             20                         Document 39 Filed 11/15/19             Page 10 of 20
                                                 that the materials supplied were actually incorporated into the contract. . . . Rental charges

                                                 for equipment furnished to perform work on the contract are recoverable under the bond.”)

                                                 (citing Warren Painting Co., Inc. v. J.C. Boespflug Construction Co., 325 F.2d at 62)). To

                                                 recover on its Miller Act claim, Precision is not required to show that the equipment and

                                                 labor furnished on the Project benefited UNIT. It is therefore immaterial that UNIT had to

                                                 hire a replacement drilling contractor to complete the wells on the Project. And since it is

                                                 undisputed that the equipment and labor supplied by Precision was in connection with the

                                                 bonded contract, Precision is entitled to recover from the Sureties the unpaid amount due

                                                 on its contract with TDSI.
WOELBER & COLE, LLC




                                                           The Sureties also argue that “not only did TDSI and Precision fail to add any value
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 whatsoever to the Project, they ultimately added negative value, as their poor work resulted

                                                 in significant delays and rework. . . . Precision is not entitled to recover under the Miller

                                                 Act.” See Sureties’ Opposition at pg. 24. The Sureties’ argument is one for the defense of

                                                 recoupment, a reduction by the defendant of part of the plaintiff’s claim because of a right

                                                 in the defendant arising out of the same transaction. Thyssenkrupp Safway, Inc. v. Tessa

                                                 Structures, LLC, Case No. 1:10cv 512 (E.D. Va. 2011).22 As noted by the Tessa Structures

                                                 district court, there is a split among the circuit courts as to the availability to a prime

                                                 contractor of a recoupment defense against a plaintiff sub-subcontractor when the prime

                                                 contractor is not in privity with the sub-subcontract. Id. The Ninth Circuit forbids such a

                                                 recoupment defense.          Martin Steel Constructors, Inc. v. Avanti Constructors, Inc., 750



                                                 22
                                                      Plaintiff’s Exh. 20 [Doc. 35-20]
                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 11 of4:18-cv-00019-TMB
                                                             20                         Document 39 Filed 11/15/19             Page 11 of 20
                                                 F.2d 759, 762 (9th Cir. 1984). In Martin Steel Constructors, the Ninth Circuit held:

                                                          We find that a set-off defense is not available in a Miller Act claim in the
                                                         absence of privity. The Act was created for protection of those in Martin’s
                                                         position, and allowing a set-off defense by a general contractor not in privity
                                                         with Martin would unduly burden the enforcement of the rights created by
                                                         the Act. Furthermore, although Harvis may incur losses as a consequence of
                                                         Martin’s alleged defective deliveries, Harvis’ complaint, if any, would seem
                                                         to be against its subcontractor Avanti. Indeed, Harvis was in the best position
                                                         to protect itself against Avanti’s potential bankruptcy.

                                                         [T]he prime contractors could easily have secured themselves against loss by
                                                         requiring the subcontractor to give security by bond or otherwise for the
                                                         payment of those contracted directly with the subcontractor. After all, the
                                                         prime contractor selects his own subcontractors and it seems not unjustly
                                                         harsh that he should be holden for their laxities.
WOELBER & COLE, LLC




                                                 Id. at 762-763 (citing Glassell-Taylor Co. v. Magnolia Petroleum Co., 153 F.2d 527, 530-
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 31 (5th Cir. 1946)).

                                                         Bartec Industries, Inc. v. United Pacific Company, 976 F.2d 1274 (9th Cir. 1992) is

                                                 also instructive. In that case, Kauai Builders contracted with the U.S. Navy to construct a

                                                 hangar and office building. Kauai’s surety, United, issued a payment bond to Kauai as

                                                 principal guaranteeing payment to suppliers for any materials furnished for use in

                                                 construction of the project. Kauai contracted with Simpson for erecting the structural steel.

                                                 Simpson contracted with Bartec to fabricate and supply the steel. However, some of the

                                                 Bartec steel was misfabricated, incorrectly marked, or unpainted, and some was lost at sea

                                                 during transport. Id. at 1275-1276. The parties did not dispute that Bartec met the four

                                                 elements for establishing a Miller Act claim.

                                                         However, United argues that Kauai (and in turn itself, as Kauai’s surety) are
                                                         entitled to a set-off for Simpson’s cost to remedy the misfabricated and
                                                         incorrectly painted steel. United asserts that, if this set-off were provided,

                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 12 of4:18-cv-00019-TMB
                                                             20                         Document 39 Filed 11/15/19             Page 12 of 20
                                                         Bartec would be entitled to no damages at all since its unpaid contract
                                                         balance would be exceeded by those costs. Unfortunately for United, the set-
                                                         off defense is allowed only where the material supplier is in a direct
                                                         contractual relationship with the counter-claiming party.                  Avanti
                                                         Constructors, 750 F.2d at 762 (citing cases). Here, Bartec agreed to provide
                                                         steel to Simpson in a contract to which Kauai was not a party. Thus, United
                                                         as Kauai’s surety is not entitled to a reduction in its liability to Bartec on the
                                                         grounds that Simpson had to remediate certain defective steel beams.

                                                 Id. at 1278.

                                                         The cases cited by the Sureties are decided outside the Ninth Circuit and are

                                                 inapposite. The Sureties primarily rely on Rocky Mountain Tool & Machine Co. v. Tecon

                                                 Corp., 371 F.2d 589 (10th Cir. 1966). But this Tenth Circuit decision does not reflect the
WOELBER & COLE, LLC




                                                 law in this jurisdiction. In Rocky Mountain Tool & Machine Co., the Tenth Circuit allowed
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 the prime contractor an off-set defense stating, “the relation of cost to value was negative

                                                 by evidence of the sub-contractor’s failure to meet progress and quality requirements. . . .

                                                 Rocky Mountain’s total contract price was $825,000 and Tecon’s cost after take-over

                                                 exceeded $900,000.” Id. at 594. And in United Structures of America, Inc. v. G.R.G.

                                                 Engineering, 91 F.3d 996, 996-997 (1st Cir. 1993), also cited by the Sureties, the First

                                                 Circuit expressly stated:

                                                         The district court, relying upon a Ninth Circuit Case, United States ex rel.
                                                         Martin Steel Constructors v. Avanti Steel Constructors, 750 F.2d 759 (9th Cir.
                                                         1984), cert. denied, 474 U.S. 817, 106 S.Ct. 60, 88 L.Ed.2d 49 (1985), held
                                                         that where the supplier has a contract with a subcontractor but not with the
                                                         general contractor, the Miller Act forbids the general contractor from taking
                                                         such ‘offsetting’ deductions. We disagree with the Ninth Circuit.

                                                 The remaining cases relied upon by the Sureties are equally unhelpful. Window Specialists,

                                                 Inc. v. Forney Enterprises, Inc., 106 F.Supp.3d 64 (D.D.C. 2015) and Acme Process


                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 13 of4:18-cv-00019-TMB
                                                             20                         Document 39 Filed 11/15/19             Page 13 of 20
                                                 Equipment v. United States, 347 F.2d 509 (Fed. Cir. 1965) are actions for breach of contract

                                                 and do not even involve a Miller Act claim.

                                                         Because UNIT is not in privity with Precision, UNIT and, in turn, the Sureties, are

                                                 not entitled to a set-off for UNIT’s additional costs allegedly incurred because of

                                                 Precision’s alleged deficiencies. In short, Sureties are not entitled to a reduction in their

                                                 liability to Precision on the grounds that UNIT had to rework the wells.

                                                         C. Contract Terms That Are Inconsistent with the Rights and Obligations
                                                            Created Under the Miller Act are Unenforceable.


                                                         The Ninth Circuit has held that “[w]here subcontract terms effect the timing of
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                 recovery or the right of recovery under the Miller Act, enforcement of such terms to
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 preclude Miller Act liability contradict the express terms of the Miller Act.” Walton Tech.,

                                                 Inc. v. Westar Engineering, Inc., 290 F.3d 1199, 1207 (9th Cir. 2002).                    Thus, there are

                                                 circumstances in which a surety is not entitled to use the principal’s contract defenses to

                                                 defend against liability under the Miller Act. For instance, in Walton Tech., the subcontract

                                                 contained a clause requiring the contractor to pay the subcontractor only “when and if paid

                                                 by the Navy.” Walton Tech., 290 F.3d at 1203. Finding that the enforcement of the “pay

                                                 if paid” clause contradicted the express terms of the Miller Act, the Ninth Circuit reversed

                                                 the district court’s grant of summary judgment in favor of the surety. Id. at 1208-1209.

                                                 See also Kitchens To Go v. John C. Grimberg Co., Inc., 283 F.Supp.3d 476 (E.D.Va. 2017)

                                                 (“And importantly, as well-settled authority makes clear, the Miller Act trumps conflicting

                                                 suretyship principles such that a surety can only enforce contract terms to limit its Miller


                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 14 of4:18-cv-00019-TMB
                                                             20                         Document 39 Filed 11/15/19             Page 14 of 20
                                                 Act liability if those terms are consistent with the Act.”) (citing Walton Tech., 290 F.3d at

                                                 1206-1208)); Patton Contractors, Inc. v. Innovative Performance Contracting, Inc., Civil

                                                 Action NO. 3:13-CV-2198-D (N.D. Tex. 2014)23 (courts are “’reluctant to incorporate into

                                                 the subcontract provisions of the prime contract which adversely affect the Miller Act

                                                 rights of the subcontractor.’”) (quoting Delta Metals, Inc. v. R.M. Wells Co., Inc., 497

                                                 F.Supp. 541, 544 (S.D. Ga. 1980)). In Kitchens To Go, the court explained that “although

                                                 in a Miller Act case courts must look to the subcontract to determine the scope of the

                                                 subcontractor’s work and form of payment for that work – e.g., by fixed price, time and

                                                 materials, profits or other means – the subcontract cannot eliminate the right to payment
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                 altogether, or delay it, unless the subcontract does so in a manner consistent with the terms
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 of the Miller Act.” Kitchens To Go, 283 F.Supp. at 485. These principles defeat the

                                                 Sureties’ argument that it is only liable, under the terms of the UNIT-TDSI contract, for

                                                 the “reasonable value” of Precision’s work. See Sureties’ Opposition at pp. 24-26.

                                                           The UNIT-TDSI contract provides that if the contractor elects to terminate the

                                                 subcontract      for    convenience,        “the     CONTRACTOR               shall   be   liable   to   the

                                                 SUBCONTRACTOR solely for the reasonable value of work performed by the

                                                 SUBCONTRACTOR prior to the SUBCONTRACT termination, including reasonable

                                                 overhead and profit, less prior payments made. SUBCONTRACTOR shall not be entitled

                                                 to prospective profits on unperformed work.”24 The TDSI-Precision contract provides:

                                                           Section 1: Contract Documents. The term “Prime Contract” as used herein


                                                 23
                                                      Plaintiff’s Exh. 20. [Doc. 35-20]
                                                 24
                                                      Defendants’ Exh. 2 [Doc. 37-2, Page 7].
                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 15 of4:18-cv-00019-TMB
                                                             20                         Document 39 Filed 11/15/19             Page 15 of 20
                                                           refers to all the General and Special Conditions, Drawings, Specifications,
                                                           Addenda, Amendments, Modifications and all other documents forming or
                                                           by reference made a part of the contract between the Contractor and Owner.
                                                           All of the aforesaid shall be considered a part of this Subcontract by reference
                                                           thereto and the Subcontractor agrees to be bound to the Contractor and
                                                           Owner by the terms and provisions thereof, so far as they apply to the Work
                                                           hereinafter described.25

                                                 Sureties argue that the UNIT-TDSI termination for convenience clause is incorporated by

                                                 reference into the TDSI-Precision contract. Sureties then argue that UNIT terminated the

                                                 TDSI contract for convenience and because neither TDSI nor Precision performed work of

                                                 any “reasonable value” to UNIT, UNIT, and thus its Sureties, are not liable to Precision on

                                                 Precision’s Miller Act claim. An argument similar to Sureties’ was rejected by the district
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                 court in Patton Contractors, Inc. v. Innovative Performance Contracting, Inc., Civil Action
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 NO. 3:13-CV-2198-D (N.D. Tex. 2014).26

                                                           In Patton, the Sureties argued that sub-subcontractor Patton agreed to be bound by

                                                 the Siemens-IPC contract because the Patton-IPC contract incorporated that contract by

                                                 reference. The sureties contended that the fixed-price pricing structure in the Siemens-IPC

                                                 contract, which imposed a cap of $3.8 million, conflicted with the per-unit Davis-Bacon

                                                 wages pricing structure found in the Patton-IPC contract.                       The Patton-IPC contract

                                                 contained a flow-down provision providing that Patton agreed to bound to IPC by the terms

                                                 and conditions of the contract between IPC and Siemens. The sureties argued that the

                                                 general incorporation by reference bound Patton to the fixed-payment pricing structure of




                                                 25
                                                      Plaintiff’s Exh. 8 at pg. 1 [Doc. 35-8].
                                                 26
                                                      Plaintiff’s Exh. 20. [Doc. 35-20].
                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 16 of4:18-cv-00019-TMB
                                                             20                         Document 39 Filed 11/15/19             Page 16 of 20
                                                 the Siemens-IPC contract, despite the fact that Patton was not a party to that contract.

                                                 Rejecting the sureties’ argument, the district court explained:

                                                         Although incorporation by reference is a valid means of including the terms
                                                         of one agreement in another, courts have held that, in the context of a Miller
                                                         Act claim, ‘a general incorporation by reference, of the terms of the principal
                                                         contract, refers only to the quality and manner of the subcontractor’s work,
                                                         not the rights and remedies he may have against the prime contract.’
                                                         [citations omitted] Absent a specific reference to provisions in the prime
                                                         contract governing methods of calculating payments, courts have declined to
                                                         hold that the prime contract’s payment provisions apply to subcontractor’s
                                                         rights under the Miller Act. See Edward E. Morgan Co. v. U.S. for Use &
                                                         Benefit of Pelphrey, 230 F.2d 896, 903 (5th Cir. 1956) (holding that general
                                                         incorporation clause related only to manner of performance of
                                                         subcontractor’s work, not to manner of computing amount of subcontractor’s
                                                         payment). . . .
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                         The flow-down provision of the Patton-IPC Contract neither specifically
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                         incorporates the methods of payment in the Siemens-IPC Contract nor
                                                         mentions any specific provision of the Siemens-IPC Contract. Therefore, the
                                                         court holds that this clause refers only to the manner of performing Patton’s
                                                         work, not to the method by which IPC will pay Patton. Accordingly, the
                                                         court holds that the fixed-price structure under the Siemens-IPC Contract
                                                         does not preclude Patton from recovering from the Sureties under the Miller
                                                         Act.

                                                 Id.

                                                         In the instant case, Sureties’ argument is likewise fatally flawed. First, there is no

                                                 privity between UNIT and Precision. UNIT’s termination of TDSI for convenience does

                                                 not modify the payment terms set forth in the TDSI-Precision contract. The TDSI-

                                                 Precision contract does not specifically incorporate or mention the termination for

                                                 convenience clause. Pursuant to the terms of the TDSI-Precision contract, TDSI was

                                                 required to compensate Precision according to the terms of the TDSI-Precision contract

                                                 whether or not TDSI was terminated by UNIT for convenience. Second, the UNIT-TDSI

                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 17 of4:18-cv-00019-TMB
                                                             20                         Document 39 Filed 11/15/19             Page 17 of 20
                                                 termination for convenience clause does not “apply to the Work” described in the TDSI-

                                                 Precision contract and, therefore, it is not incorporated by reference. The flow-down

                                                 provision refers only to the manner in which Precision will perform its work, not to the

                                                 method TDSI will pay Precision. And third, the “reasonable value” provision conflicts

                                                 with the Miller Act and, therefore, it is not enforceable against Precision even if applicable.

                                                 As discussed above, “[e]stablishment of a subcontractor’s claim for labor or materials, in

                                                 an action brought under the Miller Act, is not dependent upon a showing that the labor or

                                                 materials furnished were of benefit to the prime contractor. All that is required is proof

                                                 that the labor or material was furnished in the prosecution of the work provided for in the
WOELBER & COLE, LLC




                                                 prime contract, and that the subcontractor has not been paid therefor.” Warren Painting
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 Co., Inc. v. J.C. Boespflug Construction Co., 325 F.2d 54, 62 (9th Cir. 1963). Further, a

                                                 set-off defense is not available in a Miller Act claim in the absence of privity. Martin Steel

                                                 Constructors, Inc. v. Avanti Constructors, Inc., 750 F.2d 759, 762 (9th Cir. 1984).

                                                         The form of Precision’s payment for its work is determined by the compensation

                                                 provision set forth in the TDSI-Precision contract. Taylor Construction Inc. v. ABT Service

                                                 Corp. Inc., 163 F.3d 1119, 1112 (9th Cir. 1998). Sureties’ argument that the flow-down

                                                 provision set forth in the TDSI-Precision clause incorporates by reference the termination

                                                 for convenience clause set forth in the UNIT-TDSI contract and applies to bar Precision’s

                                                 recovery under the Miller Act is an attempt to “rewrite or amend the statute and therefore

                                                 fails.” See Kitchens To Go, 283 F.Supp.3d at 482.




                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 18 of4:18-cv-00019-TMB
                                                             20                         Document 39 Filed 11/15/19             Page 18 of 20
                                                 III.    CONCLUSION

                                                         Precision has established, through admissible evidence, a prima facie claim for

                                                 recovery under the Miller Act. The affidavits of Fall and Strand fail to create an issue of

                                                 material fact sufficient to defeat summary judgment. For these reasons and those discussed

                                                 above, Plaintiff Precision respectfully requests this Court to grant its Motion for Partial

                                                 Summary Judgment in its favor and against Defendant Miller Act Sureties on its Miller

                                                 Act claim for unpaid amounts due on its contract with TDSI to supply cranes and crane

                                                 operators for the federal Project, and to order Sureties to pay Precision $575,827.31.

                                                         DATED this ___ day of November, 2019, at Anchorage, Alaska.
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                                                                     WOELBER & COLE, LLC
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                                                                     Attorneys for Defendant

                                                                                                     By:      s/ Brent R. Cole
                                                                                                              Brent R. Cole
                                                                                                              AK State Bar No. 8606074




                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 19 of4:18-cv-00019-TMB
                                                             20                         Document 39 Filed 11/15/19             Page 19 of 20
                                                 CERTIFICATE OF SERVICE

                                                 This is to certify that on this ___ day of November, 2019, a
                                                 copy of the foregoing document was served
                                                 electronically on the following party:

                                                 Travelers Casualty and Surety Co. of America and
                                                 Liberty Mutual Insurance Company c/o
                                                 Michael C. Geraghty, ABA 7811097
                                                 Oles Morrison Rinker & Baker LLP
                                                 601 West Fifth Avenue, Suite 900
                                                 Anchorage, Alaska 99501-2154
                                                 Ph: (907) 258-0106
                                                 Fax: (907) 258-5519
                                                 Email: Geraghty@OLES.com

                                                 Travelers Casualty and Surety Co. of America and
                                                 Liberty Mutual Insurance Company c/o
                                                 J. Craig Rusk
                                                 Oles Morrison Rinker & Baker LLP
                                                 701 Pike Street, Suite 700
                                                 Seattle, Washington 98101
                                                 Ph: (206) 623-3427
                                                 Fax: (206) 682-6234
                                                 Email: Rusk@OLES.com

                                                 Tester Drilling Services, Inc.
                                                 David M. Freeman, ABA 7808066
WOELBER & COLE, LLC




                                                 Holmes Weddle & Barcott, P.C.
                                                 701 West 8th Avenue, Suite 700
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208




                                                 Anchorage, Alaska 99501
                        (907) 277-8001 Phone




                                                 Ph: (907) 274-0666
                                                 Fax: (907) 277-4657
                                                 Email: dfreeman@hwb-law.com


                                                 By         s/ Brent R. Cole




                                                 Plaintiff’s Reply to Defendant Traveler’s and Liberty’s
                                                 Opposition to Plaintiff’s Rule 56 Motion for Partial Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                                  Case
                                                 Page 20 of4:18-cv-00019-TMB
                                                             20                         Document 39 Filed 11/15/19             Page 20 of 20
